Opinion issued June 25, 2009









     





In The
Court of Appeals
For The
First District of Texas




NO. 01-09-00295-CV




IN RE SHERMAN D. PERNIA, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM  OPINION

          By petition for writ of mandamus, relator, Sherman D. Pernia, challenges the
trial court’s
 May 6, 2009, order compelling arbitration.  
            On April 20, 2009, the Court abated the above-referenced original proceeding
to allow the Honorable Mike Miller, who succeeded the Honorable Mark Davidson,
former judge of the 11th District Court of Harris County, Texas, to reconsider Judge
Davidson’s order, dated December 30, 2008, compelling arbitration.  See Tex. R.
App. P. 7.2(b) (“If the case is an original proceeding under Rule 52, the court must
abate the proceeding to allow the successor to reconsider the original party’s
decision.”).  On May 26, 2009, relator filed with this Court a copy of Judge Miller’s
order, in which he, too, compelled arbitration.
          Accordingly, we reinstate the above-referenced original proceeding on the
Court’s active docket. 
          We deny relator’s motion for temporary stay of arbitration.
          We deny the petition for writ of mandamus.
PER CURIAM

Panel consists of Chief Justice Radack and Justices Sharp and Taft.